United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40021
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICARDO ALANIZ, also known as Richard Alaniz,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 7:05-CR-6-1
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricardo Alaniz appeals the 210-month sentence imposed

following his plea of guilty to possession with intent to

distribute cocaine.   He contends that the district court

committed clear error by increasing his sentence pursuant to

U.S.S.G. § 3B1.1(b), based on a finding that Alaniz exercised a

managerial role in a criminal activity involving five or more

persons.

     The district court’s determination of Alaniz’s role in the

offense was plausible in light of the record as a whole, and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40021
                                 -2-

Alaniz did not present evidence rebutting the factual findings of

the presentence report (PSR).    Accordingly, the district court

was entitled to rely on the PSR’s factual findings showing Alaniz

exercised managerial control and that the criminal activity

involved five or more persons.    See United States v. Caldwell,

448 F.3d 287, 290, 293 (5th Cir. 2006).    Alaniz has failed to

show that the district court committed clear error.      See id. at

290.

       The judgment of the district court is AFFIRMED.